        CASE 0:20-cr-00154-WMW-TNL Doc. 29 Filed 09/24/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                          Case No. 20-cr-154 (WMW/TNL)

                      Plaintiff,

 v.                                                              ORDER

 Robert Lawrence Stace,

                      Defendant.


       This matter comes before the Court on Defendant Robert Lawrence Stace’s Motion

for Continuance of Motion Hearing (ECF No. 24) and Motion to Exclude Time Under the

Speedy Trial Act (ECF No. 25). Defendant has also filed a Statement of Facts in Support

of Exclusion of Time Under the Speedy Trial Act (ECF No. 28). Defendant requests that

the criminal motions hearing scheduled for September 24, 2020, be continued as he and his

counsel need additional time to review discovery and discuss this case. (ECF Nos. 24, 25,

28.) Defendant further provides that he is currently in custody and that the Government is

still providing discovery in this matter. (ECF Nos. 24, 25.) Defendant requests that the

criminal motions hearing be set after November 23, 2020. The Government has no

objection to the requested continuance. (See ECF No. 27.)

       Further, beginning on March 13, 2020, and continuing thereafter, the Honorable

John R. Tunheim, Chief District Judge for the United States District Court for the District

of Minnesota, has issued a series of General Orders in connection with the COVID-19




                                            1
          CASE 0:20-cr-00154-WMW-TNL Doc. 29 Filed 09/24/20 Page 2 of 5




pandemic, addressing, among other things, criminal proceedings and trials. 1 General Order

No. 18, entered on August 27, 2020, vacates General Order No. 17, entered on June 26,

2020. See generally In re: Updated Guidance to Court Operations Under the Exigent

Circumstances Created by COVID-19, Gen. Order No. 18 (D. Minn. Aug. 27, 2020).

        General Order No. 18 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. General Order No. 18 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act.

        General Order No. 18, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and extending the COVID-19

peacetime emergency through September 11, 2020; (3) the Governor of the State of

Minnesota issuing Emergency Executive Order 20-74, Continuing to Safely Reopen

Minnesota’s Economy and Ensure Safe Non-Work Activities during the COVID-19

Peacetime Emergency, which continues to place several restrictions on Minnesota

residents; (4) the COVID-19 restrictions imposed by local detention facilitates impacting


1
 All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                                      2
        CASE 0:20-cr-00154-WMW-TNL Doc. 29 Filed 09/24/20 Page 3 of 5




the abilities of pretrial detainees to consult with legal counsel and appear in-person at a

U.S. Courthouse; (5) the Bureau of Prisons’ modified operations affecting inmate

movement; and (6) the interests of the health of courtroom participants and court staff, the

constitutional rights of criminal defendants, the ability to conduct certain criminal

proceedings via videoconference or telephone conference under the CARES Act, and the

public’s interest in and the Court’s duty to ensure the effective and expeditious

administration of justice.   Specifically, General Order No. 18 states the following

concerning the Speedy Trial Act:

              Where appropriate, the presiding judge may enter orders in
              individual cases to extend deadlines and exclude time under
              the Speedy Trial Act. The presiding judge may extend
              deadlines and exclude time under the Speedy Trial Act in cases
              even when certain proceedings are held using
              videoconferencing or telephone conferencing to address delays
              attributable to COVID-19.

       The Court inquired whether Defendant consented to conducting the criminal

motions hearing using videoconferencing. (ECF Nos. 12, 23.) Defendant has indicated

through counsel that he consents to videoconferencing for the criminal motions hearing.

(ECF No. 26.) Consistent with the health and safety protocols of this Court and the facility

in which Defendant is detained, the criminal motions hearing will be held by

videoconference on December 10, 2020.

       Therefore, pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice

served by granting such a continuance outweigh the best interests of the public and

Defendant in a speedy trial and such continuance is necessary to provide Defendant and

his attorney reasonable time necessary for effective preparation and to make efficient use

                                             3
        CASE 0:20-cr-00154-WMW-TNL Doc. 29 Filed 09/24/20 Page 4 of 5




of the parties’ resources. Additionally, for the reasons addressed in General Order No. 18

and the well-documented concerns regarding COVID-19, the Court finds that, pursuant to

18 U.S.C. § 3161(h)(7)(A), the ends of justice served by granting the continuance outweigh

the best interests of the public and Defendant in a speedy trial. The Court further finds

that, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i), a miscarriage of justice would result if time

were not excluded under these unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. Defendant’s Motion for Continuance of Motion Hearing (ECF No. 24) is
          GRANTED.

       2. Defendant’s Motion to Exclude Time Under the Speedy Trial Act (ECF No. 25)
          is GRANTED.

       3. The period of time from September 9 through December 10, 2020, shall be
          excluded from Speedy Trial Act computations in this case.

       4. All responses to motions must be filed by December 3, 2020. D. Minn. LR
          12.1(c)(2).

       5. Any Notice of Intent to Call Witnesses must be filed by December 3, 2020. D.
          Minn. LR. 12.1(c)(3)(A).

       6. Any Responsive Notice of Intent to Call Witnesses must be filed by December
          8, 2020. D. Minn. LR 12.1(c)(3)(B).

       7. The criminal motions hearing is continued to December 10, 2020, at 9:00 a.m.
          and will occur by ZOOMGOV videoconferencing technology.




                                             4
      CASE 0:20-cr-00154-WMW-TNL Doc. 29 Filed 09/24/20 Page 5 of 5




     8. The trial date and other related dates will be at a date and time to be
        determined. Counsel must contact the Courtroom Deputy for District
        Judge Wilhelmina M. Wright to confirm the new trial date.



Dated: September 23    , 2020                    s/ Tony N. Leung
                                          Tony N. Leung
                                          United States Magistrate Judge
                                          District of Minnesota

                                          United States v. Stace
                                          Case No. 20-cr-154 (WMW/TNL)




                                      5
